

NINTH AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT


THIS NINTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT ("Ninth
Amendment") is made and entered into as of the 21st day July, 2008, by and among
WMCK VENTURE CORP., a Delaware corporation, CENTURY CASINOS CRIPPLE CREEK, INC.,
a Colorado corporation and WMCK ACQUISITION CORP., a Delaware corporation
(collectively the "Borrowers"), CENTURY CASINOS, INC., a Delaware corporation
(the "Guarantor") and WELLS FARGO BANK, National Association, as Lender and L/C
Issuer and as the administrative and collateral agent for the Lenders and L/C
Issuer (herein in such capacity called the "Agent Bank" and, together with the
Lenders and L/C Issuer, collectively referred to as the "Banks").


R_E_C_I_T_A_L_S:
WHEREAS:
 
A.           Borrowers, Guarantor and Banks entered into an Amended and Restated
Credit Agreement dated as of April 21, 2000, as amended by First Amendment to
Amended and Restated Credit Agreement dated as of August 22, 2001, by Second
Amendment to Amended and Restated Credit Agreement dated as of August 28, 2002,
by Third Amendment to Amended and Restated Credit Agreement dated as of October
27, 2004, by Fourth Amendment to Amended and Restated Credit Agreement dated as
of September 23, 2005, by Fifth Amendment to Amended and Restated Credit dated
as of December 6, 2005, by Sixth Amendment to Amended and Restated Credit
Agreement dated as of October 31, 2006, by Seventh Amendment to Amended and
Restated Credit Agreement dated as of February 28, 2007, and by Eighth Amendment
to Amended and Restated Credit Agreement dated as of April 11, 2008
(collectively, the "Existing Credit Agreement").
 
B.           For the purpose of this Ninth Amendment, all capitalized words and
terms not otherwise defined herein shall have the respective meanings and be
construed herein as provided in Section 1.01 of the Existing Credit Agreement
and any reference to a provision of the Existing Credit Agreement shall be
deemed to incorporate that provision as a part hereof, in the same manner and
with the same effect as if the same were fully set forth herein.
 

--------------------------------------------------------------------------------


C.           Borrowers and Guarantor desire to further amend the Existing Credit
Agreement for the following purposes:
 
(i)           decreasing the Aggregate Commitment and Maximum Permitted Balance
from its present level of Ten Million Dollars ($10,000,000.00) to Five Million
Dollars ($5,000,000.00);
 
(ii)           amending the definition of EBITDA;
 
(iii)           deleting the Interest Expense Coverage Ratio requirement
effective as of the Fiscal Quarter ended June 30, 2008 (Section 6.02);
 
(iv)           restating Subsection 6.05(d) for the purpose of removing the
aggregate limitation of Five Hundred Thousand Dollars ($500,000.00) of
Indebtedness owing by Borrowers to Guarantor or any Subsidiary or Affiliate of
Guarantor; and
 
(v)           restating the Restriction on Distributions Covenant (Section 6.10)
for the purpose of providing that on and after the Ninth Amendment Effective
Date no further Distributions or Management Fees may be made in Cash or
otherwise actually paid.
 
D.           Lender is willing to amend the Existing Credit Agreement for the
purposes described hereinabove, subject to the terms and conditions which are
hereinafter set forth.
 
 
NOW, THEREFORE, in consideration of the foregoing and other good and valuable
considerations, the receipt and sufficiency of which are hereby acknowledged,
the parties hereto do agree to the amendments and modifications to the Existing
Credit Agreement in each instance effective as of the Ninth Amendment Effective
Date, as specifically hereinafter provided as follows:
 
1.           Definitions.  Section 1.01 of the Existing Credit Agreement
entitled "Definitions" shall be and is hereby amended to include the following
definitions.  Those terms which are currently defined by Section 1.01 of the
Existing Credit Agreement and which are also defined below shall be superseded
and restated by the applicable definition set forth below:
 
"Aggregate Commitment" shall mean, as of the Ninth Amendment Effective Date,
reference to the aggregate amount committed by Lender for advance to or on
behalf of the Borrower as Borrowings under the Credit Facility up to the maximum
principal amount of Five Million Dollars ($5,000,000.00), as may be reduced from
time to time by (i) Voluntary Permanent Reductions and/or (ii) Mandatory
Commitment Reductions.
 
-2-

--------------------------------------------------------------------------------


"Aggregate Commitment Reduction Schedule" shall mean the Aggregate Commitment
Reduction Schedule marked "Schedule 2.01(c)", affixed to the Ninth Amendment and
by this reference incorporated herein and made a part hereof, which revised
Schedule 2.01(c) shall fully supersede and restate Schedule 2.01(c) attached to
the Existing Credit Agreement.
 
"Compliance Certificate" shall mean a compliance certificate as described in
Section 5.08, the form of which is more particularly described on "Exhibit F",
affixed to the Ninth Amendment and by this reference incorporated herein and
made a part hereof, which revised Exhibit F shall fully supersede and restate
Exhibit F attached to the Existing Credit Agreement.
 
"Credit Agreement" shall mean the Existing Credit Agreement as amended by the
Ninth Amendment, together with all Schedules, Exhibits and other attachments
thereto, as it may be further amended, modified, extended, renewed or restated
from time to time.
 
"EBITDA" shall mean with reference to any Person, for any Fiscal Period under
review, the sum of (i) Net Income for that period, plus (ii) Interest Expense
(expensed and capitalized) for that period, plus (iii) the aggregate amount of
federal and state taxes on or measured by income for that period (whether or not
payable during that period), plus (iv) depreciation, amortization and all other
non-cash expenses for that period, plus (v) unpaid accrued Management Fees, in
each case determined in accordance with GAAP, less (vi) all cash and non-cash
income (including, but not limited to, interest income), transfers, loans and
advances from CCI or any of its Subsidiaries that are not members of the
Borrower Consolidation, less (vii) all other non-cash income from any source not
specified in (vi) above, and, in the case of items (ii), (iii), (iv) and (v),
only to the extent deducted in the determination of Net Income for that period
and in the case of items (vi) and (vii) only to the extent included in the
determination of Net Income for that period.
 
"Existing Credit Agreement" shall have the meaning set forth in Recital
Paragraph A of the Ninth Amendment.
 
"Maximum Scheduled Balance" shall mean the maximum amount of scheduled principal
which may be outstanding on the Credit Facility from time to time in the amount
of Five Million Dollars ($5,000,000.00) as of the Ninth Amendment Effective
Date.
 
"Ninth Amendment" shall mean the Ninth Amendment to Amended and Restated Credit
Agreement.


-3-

--------------------------------------------------------------------------------


 
"Ninth Amendment Effective Date" shall mean July 23, 2008, subject to the
occurrence of each of the conditions precedent set forth in Paragraph 7 of the
Ninth Amendment.
 
2.           Commitment Decrease.  From and after the Ninth Amendment Effective
Date, the Aggregate Commitment shall be and is hereby reduced to Five Million
Dollars ($5,000,000.00).
 
 
3.           Restated Definitions.  On and after the Ninth Amendment Effective
Date:
 
 
a.           The definitions of "Aggregate Commitment", "Aggregate Commitment
Reduction Schedule", and "EBITDA" shall be deemed fully amended and restated by
the definitions set forth in the Ninth Amendment; and
 
b.           The definition of "Interest Expense Coverage Ratio" shall be and is
hereby deleted in its entirety from the Credit Agreement, effective
retroactively to the Fiscal Quarter ended June 30, 2008.
 
4.           Elimination of Interest Expense Coverage Ratio Covenant.  As of the
Ninth Amendment Effective Date, Section 6.02 of the Existing Credit Agreement
entitled "Interest Expense Coverage" shall be and is hereby deleted in its
entirety, effective retroactively to the Fiscal Quarter ended June 30, 2008.
 
 
5.           Restatement of Subsection 6.05(d) of the Total Indebtedness
Covenant.  As of the Ninth Amendment Effective Date, Section 6.05(d) of the
Existing Credit Agreement shall be restated in its entirety as follows:
 
 
"d.  Indebtedness to Guarantor or any Subsidiary or Affiliate of Guarantor which
is not a member of the Borrower Consolidation."

 
6.           Restatement of Covenant Restricting Distributions.  As of the Ninth
Amendment Effective Date, Section 6.10 of the Existing Credit Agreement entitled
"Restriction on Distributions" shall be restated in its entirety as follows:
 
 
"Section 6.10.  Restriction on Distributions.  Commencing as of July 1, 2008 and
continuing until Credit Facility Termination, the Borrower Consolidation shall
not pay in Cash or otherwise actually pay in any manner any Distributions
(including, without limitation, Designated CCI Distribution Carve-Outs),
Management Fees or interest on Subordinated Debt.  Provided, however, for the
avoidance of doubt, the parties understand and agree that Borrowers may
reimburse Guarantor and/or Affiliates for actual operating expenses incurred in
the ordinary course of business (such as employee salaries, insurance premiums
and other shared expenses) that are actually paid on behalf of any Borrower by
Guarantor and/or such Affiliate."

 
-4-

--------------------------------------------------------------------------------


 
7.           Conditions Precedent to Ninth Amendment Effective Date.  The
occurrence of the Ninth Amendment Effective Date is subject to Agent Bank having
received the following documents and payments, in each case in a form and
substance reasonably satisfactory to Agent Bank, and the occurrence of each
other condition precedent set forth below on or before July 23, 2008:
 
a.           Due execution by Borrowers, Guarantor and Banks of three (3)
duplicate originals of this Ninth Amendment;
 
b.           Corporate resolutions or other evidence of requisite authority of
Borrowers and Guarantor, as applicable, to execute the Ninth Amendment;
 
c.           Reimbursement to Agent Bank by Borrowers for all reasonable fees
and out-of-pocket expenses incurred by Agent Bank in connection with the Ninth
Amendment, including, but not limited to, reasonable attorneys' fees of
Henderson & Morgan, LLC and all other like expenses remaining unpaid as of the
Ninth Amendment Effective Date; and
 
d.           Such other documents, instruments or conditions as may be
reasonably required by Lenders.
 
8.           Representations of Borrowers.  Borrowers hereby represent to the
Banks that:
 
a.           The representations and warranties contained in Article IV of the
Existing Credit Agreement and contained in each of the other Loan Documents
(other than representations and warranties which expressly speak only as of a
different date, which shall be true and correct in all material respects as of
such date) are true and correct on and as of the Ninth Amendment Effective Date
in all material respects as though such representations and warranties had been
made on and as of the Ninth Amendment Effective Date, except to the extent that
such representations and warranties are not true and correct as a result of a
change which is permitted by the Credit Agreement or by any other Loan Document
or which has been otherwise consented to by Agent Bank;
 
-5-

--------------------------------------------------------------------------------


 
b.           Since the date of the most recent financial statements referred to
in Section 5.08 of the Existing Credit Agreement, no Material Adverse Change has
occurred and no event or circumstance which could reasonably be expected to
result in a Material Adverse Change or Material Adverse Effect has occurred;
 
c.           No event has occurred and is continuing which constitutes a Default
or Event of Default under the terms of the Credit Agreement; and
 
d.           The execution, delivery and performance of this Ninth Amendment has
been duly authorized by all necessary action of Borrowers and Guarantor and this
Ninth Amendment constitutes a valid, binding and enforceable obligation of
Borrowers and Guarantor.
 
9.           Consent to Ninth Amendment and Affirmation and Ratification of
Guaranty.  Guarantor joins in the execution of this Ninth Amendment for the
purpose of evidencing its consent to the terms, covenants, provisions and
conditions herein contained and contained in the Existing Credit
Agreement.  Guarantor further joins in the execution of this Ninth Amendment for
the purpose of ratifying and affirming its obligations under the Continuing
Guaranty for the guaranty of the full and prompt payment and performance of all
Indebtedness and Obligations under the Credit Facility, as modified and amended
under this Ninth Amendment.
 
 
10.           Incorporation by Reference.  This Ninth Amendment shall be and is
hereby incorporated in and forms a part of the Existing Credit Agreement.
 
 
11.           Governing Law.  This Ninth Amendment to Credit Agreement shall be
governed by the internal laws of the State of Nevada without reference to
conflicts of laws principles.
 
 
12.           Counterparts.  This Ninth Amendment may be executed in any number
of separate counterparts with the same effect as if the signatures hereto and
hereby were upon the same instrument.  All such counterparts shall together
constitute one and the same document.
 
 
13.           Continuance of Terms and Provisions.  All of the terms and
provisions of the Existing Credit Agreement shall remain unchanged except as
specifically modified herein.
 
 
14.           Replacement Schedule Attached.  The following replacement Schedule
is attached hereto and incorporated herein and made a part of the Credit
Agreement as follows:
 
  Schedule 2.01(c) - Aggregate Commitment Reduction Schedule
 
-6-

--------------------------------------------------------------------------------


 
15.           Replacement Exhibit Attached.  The following replacement Exhibit
is attached hereto and incorporated herein and made a part of the Credit
Agreement as follows:
 
Exhibit F -                                Compliance Certificate - Form


IN WITNESS WHEREOF, the parties hereto have executed this Ninth Amendment as of
the day and year first above written.



 
BORROWERS:
WMCK VENTURE CORP.,
a Delaware corporation
 
By /s/ Larry Hannappel
     Larry Hannappel,
     President
 
 
CENTURY CASINOS CRIPPLE CREEK, INC.,
a Colorado corporation
 
By /s/ Larry Hannappel
     Larry Hannappel,
     President
 
 
WMCK ACQUISITIONCORP.,
a Delaware corporation
 
By /s/ Larry Hannappel
     Larry Hannappel,
     President
 

 
 
-7-

--------------------------------------------------------------------------------


 

 
GUARANTOR:
 
CENTURY CASINOS, INC.,
a Delaware corporation
 
By /s/ Larry Hannappel
     Larry Hannappel,
     Senior Vice President
 
 
BANKS:
 
WELLS FARGO BANK,
National Association,
Agent Bank, Lender and L/C Issuer
 
By /s/ Ryan Edde
     Ryan Edde,
     Vice President




 
-8-

--------------------------------------------------------------------------------

 

Schedule 2.01(c)
To
Ninth Amendment to Credit Agreement
 
AGGREGATE COMMITMENT REDUCTION SCHEDULE
(As of Ninth Amendment Effective Date)
 
 
REDUCTION DATE
SCHEDULED REDUCTION
Ninth Amendment Effective Date
-0-
December 31, 2009
(Maturity Date)
Entire unpaid principal balance




 
 

--------------------------------------------------------------------------------

 

EXHIBIT F
TO
NINTH AMENDMENT TO CREDIT AGREEMENT


COMPLIANCE CERTIFICATE
(Revised - Ninth Amendment - Form)




TO:
WELLS FARGO BANK, National Association, as Agent Bank

 
Reference is made to that certain Amended and Restated Credit Agreement, dated
as of April 21, 2000, as amended by First Amendment to Amended and Restated
Credit Agreement dated as of August 22, 2001, by Second Amendment to Amended and
Restated Credit Agreement dated as of August 28, 2002, by Third Amendment to
Amended and Restated Credit Agreement dated as of October 27, 2004, by Fourth
Amendment to Amended and Restated Credit Agreement dated as of September 23,
2005, by Fifth Amendment to Amended and Restated Credit Agreement dated as of
December 6, 2005, by Sixth Amendment to Amended and Restated Credit Agreement
dated as of October 31, 2006, by Seventh Amendment to Amended and Restated
Credit Agreement dated as of February 28, 2007, by Eighth Amendment to Amended
and Restated Credit Agreement dated April 11, 2008 and by Ninth Amendment to
Amended and Restated Credit Agreement dated as of July 21, 2008 (as may be
further amended, supplemented or otherwise modified from time to time,
collectively the "Credit Agreement"), by and among WMCK VENTURE CORP., a
Delaware corporation, CENTURY CASINOS CRIPPLE CREEK, INC., a Colorado
corporation and WMCK ACQUISITION CORP., a Delaware corporation (collectively the
"Borrowers"), CENTURY CASINOS, INC., a Delaware corporation (the "Guarantor"),
the Lenders therein named (each, together with their respective successors and
assigns, individually being referred to as a "Lender" and collectively as the
"Lenders"), the L/C Issuer therein named and WELLS FARGO BANK, National
Association, as administrative and collateral agent for the Lenders and L/C
Issuer (herein, in such capacity, called the "Agent Bank" and, together with the
Lenders, collectively referred to as the "Banks").  Terms defined in the Credit
Agreement and not otherwise defined in this Compliance Certificate
("Certificate") shall have the meanings defined and described in the Credit
Agreement.  This Certificate is delivered in accordance with Section 5.08(f) of
the Credit Agreement.


The period under review is the Fiscal Quarter ended       [Insert
Date]       together with, unless otherwise indicated, the three (3) immediately
preceding Fiscal Quarters on a rolling four (4) Fiscal Quarter basis.


I.


COMPLIANCE WITH AFFIRMATIVE COVENANTS
A.    FF&E (Section 5.01): Amount of Capital Proceeds from FF&E sold or disposed
which exceeds One Hundred Fifty Thousand Dollars ($150,000.00) in the aggregate
during the term of the Credit Facility, in each instance which are not replaced
by FF&E of equivalent value and utility.
 
 
 
 
 
 
$______________
B.    Compliance with Payment Subordination Agreement (Section 5.03): Report the
amount of any payments made on the Subordinated Debt:
 
    Interest
$______________
    Principal
$______________
C.    Liens Filed (Section 5.04):  Report any liens filed against the Real
Property and the amount claimed in such liens.  Describe actions being taken
with respect thereto.
 
 
 
_______________
D.    Acquisition of Additional Property (Section 5.06(b)):
 
a.    Other than the Real Property presently encumbered by the Security
Documentation, attach a legal description and describe the use of any other real
property or rights to the use of real property which is used in any material
manner in connection with the Casino Facilities.  Attach evidence that such real
property or rights to the use of such real property has been added as Collateral
under the Security Documentation.
 
 
 
______________
    b.    Has the T-Shirt Shop been acquired by any Borrower or the Guarantor?
 
         (yes/no)           

 
 

--------------------------------------------------------------------------------


 
E.    Permitted Encumbrances (Section 5.11): Describe any mortgage, deed of
trust, pledge, lien, security interest, encumbrance, attachment, levy, distraint
or other judicial process or burden affecting the Collateral other than the
Permitted Encumbrances.  Describe any matters being contested in the manner
described in Sections 5.04 and 5.10 of the Credit Agreement.
 
 
 
 ______________
F.    Suits or Actions (Section 5.16):  Describe on a separate sheet any matters
requiring advice to Agent Bank under Section 5.16.
 
 
 ______________
G.    Tradenames, Trademarks and Servicemarks (Section 5.19):  Describe on a
separate sheet any matters requiring advice to Agent Bank under Section 5.19.
 
 
 ______________
H.    Notice of Hazardous Materials (Section 5.20): State whether or not to your
knowledge there are any matters of which Banks should be advised under
Section 5.20.  If so, attach a detailed summary of such matter(s).
 
 
 ______________
I.    Golden Horseshoe Lease (Section 5.23):
 
 
    a.     Describe all defaults, if any, which occurred during the period under
review under the Golden Horseshoe Lease.  Describe any modifications or
amendments to the Golden Horseshoe Lease.  State whether or not such
modifications or amendments have been consented to by Agent Bank as required
under Section 5.23 of the Credit Agreement.
 
 
 
 
 _____________
b.    Have the Borrowers given Teller Realty Inc. written notice of intent to
exercise the purchase option?
 
            yes/no        
If so, attach a copy of such written notice.
 
Required:  On or before June 30, 2003.
 

 
 

--------------------------------------------------------------------------------


 
c.    Have Borrowers purchased the Golden Horseshoe Property?
 
           yes/no        
d.    Have Borrowers extended the term of the Golden Horseshoe Lease to at least
June 30, 2010?
 
            yes/no        
Requirement:  b, c or d must occur on or before June 30, 2003.
 
 
J.     Compliance with Management Agreement (Section 5.27):
 
a.     Has a Management Agreement been executed in compliance with the
requirements of Section 5.27?
 
                yes/no       
If so:
    _____________
b.     Describe all defaults, if any, which occurred during the period under
review under the Management Agreement.
    _____________
c.     Describe any modifications or amendments to the Management Agreement.
   ____________
 d.    State whether or not such modifications or amendments have been consented
to by Agent Bank as required under Section 5.27 of the Credit Agreement.
  
 e.     Have any Management Fees been paid?
             yes/no        
f.      Has the Borrower Consolidation realized a Leverage Ratio less than 2.00
to 1.00 as of the end of a Fiscal Quarter occurring prior to such payment?
 
             yes/no        



 

--------------------------------------------------------------------------------


II.


FINANCIAL COVENANTS


A.   Leverage Ratio (Section 6.01):
 
 
Funded Debt.  To be calculated with reference to the Borrower Consolidation as
of the last day of the Fiscal Quarter set forth above:
 
    a.     Daily average of the Aggregate Funded Outstanding on the Credit
Facility during the last month of the Fiscal Quarter under review
 
   $_____________
b.     Plus the daily average during the last month of the Fiscal Quarter under
review, of both the long-term and the current portions (without duplication) of
all other interest bearing Indebtedness
 
    + $_____________
c.     Plus the daily average during the last month of the Fiscal Quarter under
review, of both the long-term and current portion (without duplication) of all
Capitalized Lease Liabilities
 
+ $_____________
d.    Plus the amount of all other Contingent Liabilities as of the last day of
such period
 
+ $_____________
e.    Less the amount of all Subordinated Debt as of the last day of such period
to the extent included in (b) above
 
- $_____________
f.    TOTAL FUNDED DEBT
(a + b + c + d + e)
 
  $_____________
Divided (/) by:
 
 
EBITDA
 
 
To be calculated with reference to the Borrower Consolidation on a cumulative
basis with respect to the Fiscal Quarter under review and the most recently
ended three (3) immediately preceding Fiscal Quarters on a four (4) Fiscal
Quarter basis
 
 
g.    Net income
   $_____________
h.    Plus Interest Expense (expensed and capitalized) to the extent deducted in
the determination of Net Income
    + $_____________
i.     Plus the aggregate amount of Federal and state taxes on or measured by
income (whether or not payable during the period under review) to the extent
deducted in the determination of Net Income
 
+ $_____________
j.     Plus depreciation, amortization and all other non-cash expenses to the
extent deducted in the determination of Net Income
 
+ $_____________
k.    Plus unpaid accrued Management Fees to the extent deducted in the
determination of Net Income
    + $_____________
l.     Less all cash and non-cash income (including, but not limited to,
interest income), transfers, loans and advances from CCI or any of its
Subsidiaries that are not members of the Borrower Consolidation to the extent
included in the determination of Net Income.
 
 
-  $                                
m.     Less all other non-cash income from any source not specified in (l) above
to the extent included in the determination of Net Income.
 
-  $                                
n.    TOTAL EBITDA
(g + h + i + j – k – l – m)
 
   $_____________
Leverage Ratio (f / n)
                  :1             

 
Maximum Permitted Leverage Ratio: 2.00 to 1.00
 

--------------------------------------------------------------------------------


 
B.    Interest Expense Coverage Ratio (Section 6.02):   Eliminated in its
entirety.
 

 
C.        Minimum Make-Well Adjusted Quarterly EBITDA (Section 6.03):  To be
calculated with respect to the Borrower Consolidation with respect to each
Fiscal Quarter commencing as of the Fiscal Quarter ending June 30, 2008 and
continuing as of each Fiscal Quarter until the occurrence of Bank Facility
Termination:
 
 
MAKE-WELL ADJUSTED QUARTERLY EBITDA
 
a.  EBITDA for such Fiscal Quarter
 
(i)   Net income
   $_____________
(ii)  Plus Interest Expense (expensed and capitalized) to the extent deducted in
the determination of Net Income
 
+ $_____________
(iii) Plus the aggregate amount of Federal and state taxes on or measured by
income (whether or not payable during the Fiscal Quarter under review) to the
extent deducted in the determination of Net Income
 
+ $_____________
(iv) Plus depreciation, amortization and all other non-cash expenses to the
extent deducted in the determination of Net Income
 
+ $_____________
(v)  Plus unpaid accrued Management Fees to the extent deducted in the
determination of Net Income
    + $_____________        
(vi)  Less all cash and non-cash income (including, but not limited to, interest
income), transfers, loans and advances from CCI or any of its Subsidiaries that
are not members of the Borrower Consolidation to the extent included in the
determination of Net Income.
 
    -  $_____________                                
(vii) Less all other non-cash income from any source not specified in (v) above
to the extent included in the determination of Net Income.
 
-  $_____________                                
b. TOTAL QUARTERLY EBITDA
[(i) + (ii) + (iii) + (iv) + (v) - (vi) - (vii)]
 
   $                               
c. Plus the difference, if any, of the following calculation:
 
+ $____________
(i) Set forth the aggregate amount of Make Well Contributions received in Cash
by Borrower during the Fiscal Quarter under review or within 40 days following
the end of the Fiscal Quarter under review which were designated as applicable
to such Fiscal Quarter.
 
        $____________
(ii) Set forth the aggregate amount of Distributions (exclusive of Management
Fees to the extent deducted in the determination of Net Income) paid in Cash by
the Borrower Consolidation during the Fiscal Quarter under review.
 
   $____________
d. Amount of net Make Well Contributions
[(i) less (ii)]
  $____________
e. Make-Well Adjusted Quarterly EBITDA
(b + d)
 
  $____________
 
Minimum Make-Well Adjusted Quarterly EBITDA
 
 
Fiscal Quarter Ended
Minimum Make-Well Adjusted
Quarterly EBITDA for such Quarter
 
3/31/2008
N/A
 
6/30/2008
$1,410,000.00
 
9/30/2008
$1,130,000.00
 
12/31/2008
$   753,000.00
 
3/31/2009
$   899,000.00
 
6/30/2009
$   902,000.00
 
9/30/2009
$1,425,000.00
 
12/31/2009
Maturity
 

 
 

--------------------------------------------------------------------------------


 
D.    No Transfer of Ownership (Section 6.04): On a separate sheet describe in
detail any transfers or hypothecations of Guarantor ownership interest in WMCKVC
or WMCKVC ownership interests in CCCC or WMCKAC not permitted under Section 6.04
 
 
   ____________
 
E.    Total Indebtedness (Section 6.05)  With respect to the Borrower
Consolidation:
 
a. Set forth the aggregate amount of outstanding Secured Interest Rate Hedges
       $_____________
Maximum Permitted
   $18,000,000.00
 
b. Set forth the aggregate amount of secured purchase money Indebtedness and
Capital Lease Liabilities
 
  $_____________
Maximum Permitted
  $       250,000.00
 
c. Set forth aggregate amount of Indebtedness to Guarantor or any Subsidiary or
Affiliate of Guarantor which is not a member of the Borrower Consolidation
 
 
  $_____________
 
d. Set forth the cumulative aggregate of all Subordinated Debt
 
  $_____________
Did Agent Bank give prior written consent to the incurrence of all Subordinated
Debt set forth above
           yes/no           
Does the interest rate accrued under the terms of any Subordinated Debt exceed
six percent (6%) per annum?
           yes/no           
 
F.    Capital Expenditures (Section 6.06):  Set forth for the Fiscal Year period
in which the Fiscal Quarter under review occurs, the cumulative aggregate amount
of Capital Expenditures made to the Casino Facilities as of the end of the
Fiscal Quarter under review, as follows:
 
a. Aggregate amount of Non-Financed Capital Expenditures
      $_____________
b. Aggregate amount of Financed Capital Expenditures
      $_____________
c. Total Capital Expenditures (a + b)
  $_____________
Minimum Total Capital Expenditures Required:  $250,000.00
 
Maximum Non-Financed Capital Expenditures Permitted:  $500,000.00
 

 
 

--------------------------------------------------------------------------------


 
G.    Other Liens (Section 6.07):  On a separate sheet describe in detail any
and all liens, encumbrances and/or negative pledges not permitted under
Section 6.07
 
  ______________
 
H.    No Merger (Section 6.08):  On a separate sheet describe any and all
mergers, consolidations and/or asset sales not permitted under Section 6.08
 
  ______________
 
I.     Restriction on Investments (Section 6.09): Describe any Investments made
which are not permitted under Section 6.09
 
      ______________
 
J.     Restrictions on Distributions (Section 6.10):
 
a. Set forth the amount of the Designated CCI Capital Contribution.
     $14,500,000.00
b. Set forth the amount(s) of and describe on a separate sheet, all
Distributions (other than the Designated CCI Distribution Carve-Outs) made prior
to July 1, 2008, if any, during the Fiscal Year in which the Fiscal Quarter
under review occurs.
 
  $ _____________                             
c. Set forth the amount(s) of and describe on a separate sheet, all Management
Fees paid during the Fiscal Year in which the Fiscal Quarter under review
occurs.
 
  $ _____________                     
d. Set forth the dates paid and amount of each Designated CCI Distribution
Carve-Out made through the end of the Fiscal Quarter under review.
 
  $ _____________                             
e. Please set forth the portion, if any, of the Management Fees set forth in (c)
that are included in (d).
 
Requirements:
 
(i) Prior to July 1, 2008, may not exceed $1,600,000.00 in the aggregate during
any Fiscal Year (other than the Designated CCI Distribution Carve-Out)
 
(ii) Prior to July 1, 2008, the aggregate of the Designated CCI Distribution
Carve-Outs may not exceed the Designated CCI Capital Contribution.
 
(iii) commencing July 1, 2008 and continuing until Credit Facility Termination,
no Distributions (including, without limitation, the Designated CCI Distribution
Carve-Outs) Management Fees or interest on Subordinated Debt may be paid in Cash
or otherwise paid in any manner. Provided, however, for the avoidance of doubt,
the parties understand and agree that Borrowers may reimburse Guarantor and/or
Affiliates for actual operating expenses incurred in the ordinary course of
business (such as employee salaries, insurance premiums and other shared
expenses) that are actually paid on behalf of any Borrower by Guarantor and/or
such Affiliate.
 

 
K.    Contingent Liabilities (Section 6.11):  Describe any Contingent
Liabilities incurred by Borrowers which are not permitted by Section 6.11
 
   _____________
 
L.    ERISA (Section 6.12): Describe on a separate sheet any matters requiring
advice to Banks under Section 6.12.
 
   _____________
M.   Margin Regulations (Section 6.13): Set forth the amount(s) of and describe
on a separate sheet of paper any proceeds of a Borrowing used by any Borrower to
purchase or carry any Margin Stock or to extend credit to others for the purpose
of purchasing or carrying any Margin Stock.
 
 
   $_____________
N.    No Subsidiaries (Section 6.14):  On a separate sheet, describe any
Subsidiaries created by any Borrower subsequent to the Closing Date.  State
whether or not the creation of such Subsidiaries has been consented to by the
Agent Bank as required under Section 6.14 of the Credit Agreement.
 
 
          yes/no         
O.    Transactions with Affiliates (Section 6.15): Describe on a separate sheet
any matters requiring advice to Banks under Section 6.15.
 
 
  _____________

 
 

--------------------------------------------------------------------------------


 
III.

NONUSAGE FEE CALCULATION


(Section 2.09(b)): to be calculated with respect to each Fiscal Quarter under
review following the first annual anniversary of the Closing Date:
 
 
a. As of the end of such Fiscal Quarter, the daily average during such Fiscal
Quarter of the Maximum Permitted Balance (without regard to any Availability
Limit)
 
 
 
  $_____________
b. Less daily average during such Fiscal Quarter of the Funded Outstandings
 
- $_____________
c. Amount of Nonusage
(a minus b)
  $_____________
d. Nonusage Percentage based on Leverage Ratio
        See Table Two in definition of Applicable Margin.
 
    _____________
e. Gross Nonusage Fee
(c times d)
  $_____________
f. Number of days in Fiscal Quarter under review
 
   _____________
g. Nonusage Fee for Fiscal Quarter under review
(e/360 x f)
 
  $_____________

 
IV.


AVAILABILITY LIMIT


Availability Limit: For the Fiscal Quarter under review, set forth:
 
a. EBITDA (enter IIA(n) above)
  $                                
b. Multiplied by the Maximum Permitted Leverage Ratio as of such Fiscal Quarter
end
   x                                
Total
 $                                 
c.  Less Total Funded Debt (exclusive of the Aggregate Outstandings) See: A(f)
less A(a).
   - $_____________                                
d.Availability Limit
  $                                




--------------------------------------------------------------------------------


V.


PERFORMANCE OF OBLIGATIONS
 
A review of the activities of the Borrower Consolidation and Guarantor during
the fiscal period covered by the attached financial statements has been made
under my supervision with a view to determining whether during such fiscal
period the Borrower Consolidation and Guarantor performed and observed all of
their obligations under the Loan Documents.  The undersigned is not aware of any
facts or circumstances which would make any of the calculations set forth above
or attached hereto materially incorrect.  On the basis of the foregoing, the
undersigned certifies that the calculations made and the information contained
herein are derived from the books and records of the Borrower Consolidation and
the Guarantor and that each and every matter contained herein correctly reflects
those books and records.  Except as described in an attached document or in an
earlier Certificate, to the best of my knowledge, as of the date of this
Certificate there is no Default or Event of Default has occurred or remains
continuing.


VI.


NO MATERIAL ADVERSE CHANGE
 
To the best of my knowledge, except as described in an attached document or in
an earlier Certificate, no Material Adverse Change has occurred since the date
of the most recent Certificate delivered to the Banks.
 
DATED this ____ day of _____________, 200___.



 
BORROWERS:
WMCK VENTURE CORP., a Delaware corporation,
CENTURY CASINOS CRIPPLE CREEK, INC., a Colorado corporation and
WMCK ACQUISITION CORP., a Delaware corporation
 
By________________________
Title: Authorized Officer
Print Name______________________
 
 
GUARANTOR:
CENTURY CASINOS, INC.,
a Delaware corporation
 
By_________________________
Name______________________
Title________________________

 
